Citation Nr: 0630580	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  04-04 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a back condition, on a 
direct basis or as secondary to service-connected residuals 
of a right ankle fracture and calcaneal bursitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1995 to February 1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania. 

The veteran explicitly filed a claim for secondary service 
connection  The veteran's most recent statements indicate 
that she is now claiming her back condition is a result of a 
combination of in-service practice jumps as well as secondary 
to her service-connected right ankle condition. VA's duty to 
assist a claimant with the development of evidence extends to 
all applicable theories of a claim, whether asserted by the 
claimant or not. Schroeder v. West, 212 F.3d 1265, 1271 (Fed. 
Cir. 2000); see also Robinette v. Brown, 8 Vet. App. 69, 76 
(1995) (claim documents must be read in a liberal manner so 
as to identify and carry out the required adjudication of all 
claims that are reasonably raised by the evidence of record 
whether or not formally claimed in a VA application). Because 
the evidence in this case reasonably raises claims for direct 
and secondary service connection, the issue on appeal has 
been recharacterized as shown above. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran alleges that her current back condition is, in 
part, a result of her service-connected right ankle 
condition. The Board finds that the veteran's claim is not 
ripe for appellate review for the following reasons.

The veteran did not receive adequate notification as required 
by the Veterans Claims Assistance Act (VCAA). The VCAA, in 
part, requires the VA to adequately identify the evidence 
necessary to substantiate the claim, the evidence presently 
of record, and the veteran's and VA's respective 
responsibilities in development of evidence. See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) 

Here, while the RO sent the veteran a letter in October 2001 
outlining the evidence necessary to substantiate direct 
service connection claims, no VCAA letter was sent adequately 
identifying the evidence necessary to substantiate secondary 
service connection claims. While a December 2003 Statement of 
the Case (SOC) appears to have notified the veteran of the 
laws and regulations pertaining to her claim, she was never 
sent a specific letter providing adequate notice of the VCAA.

VA records are considered part of the record on appeal since 
they are within VA's constructive possession. Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992). Accordingly, the RO 
should also take this opportunity to retrieve recent 
treatment records from the VA Medical Center in Erie, 
Pennsylvania from July 2001 to the present. 

Accordingly, the case is REMANDED for the following action:

1. The RO must ensure that all VCAA notice 
obligations are satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
implementing regulations, interpretative 
precedent Court decisions, and any other 
applicable legal precedent. 

2. Obtain the veteran's medical records 
from the VA Medical Center in Erie 
Pennsylvania from July 2001 to the 
present. All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response 
if records are not available.

3. The RO should then readjudicate the 
veteran's claim. If the claim remains 
denied, issue a supplemental statement of 
the case (SSOC) to the veteran and her 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


